 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     UPSTART GROUP, LLC, a Washington
 7
     limited liability company,
                                                           CASE NO. 2:19-cv-01290-BAT
 8                              Plaintiff,
                                                           ORDER GRANTING EX PARTE
 9           v.                                            MOTION TO EXTEND DEADLINE
                                                           FOR DEFENDANT TO ANSWER
10   THE UPSTART GROUP,
     INCORPORATED, an Illinois corporation,
11
                                Defendant.
12
            Plaintiff Upstart Group, LLC requests an extension of Defendant The Upstart Group
13
     Incorporated’s deadline to respond to Plaintiff’s Complaint until September 24, 2019. Plaintiff
14
     has agreed to the extension to permit the parties an opportunity to attempt to resolve this matter
15
     amicably and while Defendant finds an attorney admitted to practice in this Court. Dkt. 12.
16
            Accordingly, it is ORDERED that Defendant’s shall file its response to Plaintiff’s
17
     complaint by September 24, 2019. The Clerk shall send a copy of this Order to Plaintiff’s
18
     counsel and to Defendant’s Illinois counsel, Robert J. Ambrose and Robert H. Smeltzer of
19
     Howard & Howard Attorneys, PLLC.
20
            DATED this 10th day of September, 2019.
21

22

23
                                                          A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge

     ORDER GRANTING EX PARTE MOTION
     TO EXTEND DEADLINE FOR DEFENDANT
     TO ANSWER - 1
